Citation Nr: 1759900	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO. 10-29 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for service connected lumbar spine degenerative disc disease and facet disease with scoliosis (hereafter low back disability).

2.  Entitlement to an initial disability evaluation in excess of 10 percent for service connected left knee degenerative joint disease.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 2006 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2017, the Board remanded the issues of entitlement to increased disability evaluations for low back disability and left knee degenerative joint disease, as well as entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for a statement of the case.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238 (1999).  This was done in May 2017.  In its remand, the Board noted that the case was to be returned to the Board only if the Veteran perfected his appeal by filing a timely VA Form 9 or Substantive Appeal.  The Veteran did not perfect his appeal.  However, in May 2017, the AOJ returned the Veteran's claims file to the Board and notified him that his appeal would be decided.  Because VA has led the Veteran to believe that his claims remain in appellate status, the Board will take action on them.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  

The issues of entitlement to increased disability evaluations for low back disability, left knee degenerative joint disease, and a TDIU are now before the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's low back disability manifested, at worst, with flexion of 85 degrees and a combined range of motion of the thoracolumbar spine up to 225 degrees.

2.  The Veteran's left knee degenerative joint disease manifested, at worst, with flexion limited to 130 degrees, with subjective findings of slight instability.

3.  The Veteran does not have a single disability rated at 60 percent or a combined disability rating of 70 percent with one disability rated at 40 percent.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability evaluation in excess of 10 percent for service connected low back disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).

2.  The criteria for entitlement an initial disability evaluation in excess of 10 percent for service connected left knee degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110(a) (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

3.  The criteria for a separate 10 percent disability rating for slight instability of the left knee have been approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5257 (2017).

4.  The criteria for a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a December 2014 letter.  38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was provided multiple VA examinations in June 2008 and March 2016.  The examiners conducted physical examinations, reviewed the claims file, and discussed the severity of the Veteran's disabilities.  Ardison v. Brown, 6 Vet. App. 405 (1994).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. §1155; 38 C.F.R. §4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. §4.7.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

When the rating of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors.  Those factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80 (1997).

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  At least the minimum compensable rating has been in effect for the entire rating period.  

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Low Back Disability

The Veteran contends that his service-connected low back disability manifests greater than his current 10 percent disability rating.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula.

VA considers forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, bilaterally, to be normal ranges of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a at Note 2 and Plate V.

In June 2008, the Veteran was afforded a VA examination.  The examiner noted that there was scoliosis and gibbus.  The Veteran had muscle spasm and tenderness on the left side.  He reported a dull aching pain and pressure.  At that examination, the Veteran had forward flexion to 90 degrees.  The combined range of motion of the Veteran's thoracolumbar spine was 240 degrees.  All ranges of motion were performed without pain and there was no additional limitation of motion after repetitive motion testing.  When applying the Diagnostic Code criteria to the Veteran's June 2008 VA examination, the Veteran's range of motion does not result in a compensable rating.  However, the Veteran's VA treatment records contained documented complaints of back pain.  See November 2014 VA Medical Center Treatment Records.  Accordingly, in May 2014, the RO awarded a 10 percent rating with an effective date of February 2, 2008, based on 38 C.F.R. §§ 4.40, 4.45, and 4.59.

In March 2016, the Veteran was afforded a VA examination.  At that examination, the Veteran's range of motion was documented as abnormal or outside of normal range.  The Veteran had forward flexion to 85 degrees.  His extension was 25 degrees.  His right lateral flexion was 25 degrees.  His left lateral flexion, right lateral rotation, and left lateral rotation were all normal at 30 degrees each.  The combined range of motion of the Veteran's thoracolumbar spine was 225 degrees.  Additionally, the examiner did not find, nor did the Veteran report, guarding or muscle spasm of the thoracolumbar spine.  The examiner described the Veteran's range of motion, although outside of normal range, as normal for the Veteran due to his body mass index (BMI) score of 46, morbidly obese.  There was no additional limitation of motion after repetitive testing.  

During the March 2016 VA examination, the Veteran stated that if he over exerts himself, he cannot move the next day.  Further, he identified a functional impact on his ability to work when lifting and carrying, as well as experiencing pain.  While the Veteran reported experiencing pain when over-exerting himself and engaging in activities such as lifting and carrying, he did not report pain during the examination and there was no evidence of pain with weight bearing.  The examiner also found no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.

The Veteran is competent to report low back symptoms and his reports are credible.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran in this case is not competent to identify the specific level of his service-connected musculoskeletal disability according to the appropriate Diagnostic Codes and relevant rating criteria.  See 38 C.F.R. § 4.46; Kahana v. Shinseki, 24 Vet. App. 428 (2011).  He has not been shown by the evidence of record to have the training, skills, or experience needed to make such a determination.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, these records are more probative than the Veteran's subjective reported worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran's disability picture is not more closely approximated by an increased rating based on the presence of additional functional loss based on the criteria set forth 38 C.F.R. §§ 4.40, 4.45, and the holdings in DeLuca, 8 Vet. App. at 206.  Since the Veteran has a 10 percent disability rating, 38 C.F.R. § 4.59 is not applicable.

There are no neurologic abnormalities caused by the Veteran's low back disability that require separate ratings.  At both of his VA examinations, his strength, reflex, and sensory examinations have been normal.  At his June 2008 VA examination, the Veteran reported radiating pain and leg numbness bilaterally.  However, radiculopathy was not diagnosed.  The March 2016 VA examiner specifically found that the Veteran did not have radicular pain or other signs or symptoms due to radiculopathy.  His straight leg test was negative bilaterally.  The examiner specifically stated that there were no other neurologic abnormalities associated with the Veteran's low back disability.  

The Board has also considered whether the Veteran's service-connected low back disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.  The evidence of record does not show that a physician has prescribed bed rest.  The Veteran asserted that he uses bed rest sometimes to self-treat his back disability.  As the Veteran has not been prescribed bedrest, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not apply. 

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's low back disability does not more closely approximate an initial disability rating in excess of 10 percent.  38 C.F.R. § 4.7.  The preponderance of the evidence is against this claim.  38 C.F.R. § 4.3.  

Left Knee Degenerative Joint Disease

The Veteran contends that his service connected left knee degenerative joint disease is more severe than the 10 percent rating currently assigned.

Diagnostic Code 5260 (limitation of flexion of the leg) provides a noncompensable (0 percent) rating when flexion is limited to 60 degrees; 10 percent rating when flexion is limited to 45 degrees; 20 percent rating when flexion is limited to 30 degrees; and 30 percent rating, the maximum available, when flexion is limited to 15 degrees.  For VA compensation purposes, normal range of motion for the knee is flexion to 140 degrees.  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II.

In June 2008, the Veteran was afforded a VA examination.  He reported left knee pain, instability, and swelling.  At that examination the Veteran's flexion was normal at 140 degrees with pain beginning, and ending, at 140 degrees.  When applying the Diagnostic Code criteria to the Veteran's June 2008 VA examination, the Veteran's range of motion does not result in a compensable rating.  However, the Veteran's VA treatment records contain documented complaints of knee pain.  See November 2014 VA Medical Center Treatment Records.  Accordingly, in May 2014, the RO awarded a 10 percent rating with an effective date of February 2, 2008, based on 38 C.F.R. §§ 4.40, 4.45, and 4.59.

In March 2016, the Veteran was afforded another VA examination.  At that examination, the Veteran's range of motion was documented as abnormal or outside of normal range.  The Veteran's flexion was limited to 130 degrees.  While the examiner found the Veteran's range of motion to be abnormal or outside normal range, the examiner stated the range of motion itself does not contribute to functional loss.  There was no pain during examination and no tenderness or crepitus.  There was no additional limitation of motion after repetitive motion testing.  

During the March 2016 VA examination, the Veteran reported having functional loss demonstrated by his knee locking up, usually first thing in the morning, but improving after a few minutes.  The Veteran did not report pain during the examination and there was no evidence of pain with weight bearing.  The examiner found no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue.  His strength was normal and he did not have muscle atrophy.  He did not use assistive devices.  

Based on the lay and medical evidence, a 20 percent rating is not warranted, because the Veteran's left knee degenerative joint disease has not been manifested by at least flexion limited to 30 degrees or less.

The Veteran is competent to report low back symptoms and his reports are credible.  Layno, 6 Vet. App. at 470.  However, as discussed above, the Veteran in this case is not competent to identify the specific level of his service-connected musculoskeletal disability according to the appropriate Diagnostic Codes and relevant rating criteria.  See 38 C.F.R. § 4.46; Kahana, 24 Vet. App. 428.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, these records are more probative than the Veteran's subjective reported worsened symptomatology.  See Cartright, 2 Vet. App. at 25 (1991).

The Veteran's disability picture is not more closely approximated by an increased rating based on the presence of additional functional loss based on the criteria set forth 38 C.F.R. §§ 4.40, 4.45, and the holdings in DeLuca, 8 Vet. App. at 206.  Since the Veteran has a 10 percent disability rating, 38 C.F.R. § 4.59 is not applicable.

A Veteran who has instability of a knee may be rated separately under Diagnostic Code 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability of the knee is rated 10 percent.  Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent.  Severe recurrent subluxation or lateral instability of the knee is rated 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).  Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, and as a result, the factors set forth in 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 do not apply.  DeLuca, 8 Vet. App. 202 (1995).

The words slight, moderate, and severe as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminologies such as severe by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran is competent to report the symptoms of an unstable knee.  The Board finds his assertions credible.  At his June 2008 VA examination, he had subjective complaints of instability.  The Veteran has reported that his knee locks up when he wakes up.  Because there is competent, credible evidence of subjective slight instability of the left knee, a separate 10 percent evaluation is warranted under Diagnostic Code 5257.  38 C.F.R. § 4.71a, VAOPGCPREC 9-98 (August 14, 1998).

A 20 percent disability rating is not warranted for his subjective complaints of instability because his knee joint was stable during clinical testing during his VA examinations.  His subjective complaints of instability and subluxation are not more closely described as "moderate."  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

A separate rating is also available for limitation of extension under Diagnostic Codes 5261.  VAOPGCPREC 9-2004 (2004).  In this case, the Veteran's left knee disability may not be rated as compensable loss of extension.

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable (0 percent) rating is warranted when extension is limited to 5 degrees.  A 10 percent rating is warranted when extension of the leg is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a (2016).  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II.  In this case, the probative evidence of the March 2016 VA examination demonstrated that the Veteran had normal extension upon examination of his left knee.  Even when considering the other functionally limiting factors, his extension does not meet the criteria for a compensable rating under Diagnostic Code 5261.  Therefore, a separate or higher rating is not warranted under Diagnostic Code 5261.

Other Diagnostic Codes relating to the knee are Diagnostic Code 5256 for ankylosis, Diagnostic Codes 5258 and 5259 for symptomatic dislocation or removal of semilunar cartilage, Diagnostic Code 5262 for impairment of tibia and fibula, and Diagnostic Code 5263 for genu recurvatum.  Those conditions are not shown on examination, or in the medical evidence of record, and the Board finds that application of these Diagnostic Codes is not warranted.  38 C.F.R. § 4.71a.  Significantly, the March 2016 examiner specifically found that the Veteran did not have a meniscus condition.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's left knee disability does not more closely approximate a higher rating under the applicable Diagnostic Codes or a separate disability rating aside from the 10 percent rating granted for instability.  To this extent, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3. 

However, a separate rating of 10 percent rating for slight instability of the left knee under Diagnostic Code 5257 is granted.  38 C.F.R. § 4.71a.

TDIU

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is any present impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded.  38 C.F.R. § 4.16(a).  Age may not be considered as a factor in evaluating unemployability.  38 C.F.R. §§ 3.341, 4.19.

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Veteran contends that he is unable to work due to his service-connected disabilities.  The Veteran is service-connected for the following disabilities: major depressive disorder at 30 percent; low back disability at 10 percent; and left knee degenerative joint disease at 10 percent.  His combined evaluation for compensation was 20 percent from February 2, 2008 and is currently 40 percent effective October 27, 2014.  A separate 10 percent rating for left knee instability is granted in this decision, with an effective date to be determined by the AOJ.  Even assuming that the AOJ selects February 2, 2008 as the effective date, the grant of the additional rating would result in a combined 50 percent disability rating.  

Under 38 C.F.R. § 4.16(a)(3), disabilities affecting a single body system, such as the musculoskeletal system, can be combined to meet the one ratable disability of 40 percent or more requirement.  Here, the Veteran has two service-connected disabilities affecting the musculoskeletal system:  low back disability at 10 percent and left knee degenerative joint disease at 10 percent.  When combined, the Veteran's orthopedic service-connected disabilities yield a 20, not 40 percent disability rating.  38 C.F.R. § 4.25.  Even assuming that the AOJ selects February 2, 2008 as the effective date for the grant of a 10 percent rating for left knee instability, the grant of the additional rating would result in a combined 30 percent disability rating for disabilities of the musculoskeletal system.  

Accordingly, the Veteran does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), because he has neither a combined schedular rating of 70 percent, nor does he have a single, or combined, schedular rating of 40 percent.  When the applicable percentage standards set forth in 38 C.F.R. § 4.16(a) are not met, the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2017); Fanning v. Brown, 4 Vet. App. 225 (1993).  

The Veteran is currently taking steps to obtain gainful employment by receiving Chapter 31 vocational rehabilitation benefits and receiving training at Daytona State College. The evidence of record does not support a finding that the Veteran is unemployable.  Rather, the evidence suggests the Veteran is in a training program to obtain gainful employment.  Additionally, the March 2016 VA examiner concluded that his left knee disability did not impact his ability to perform any type of occupational task.  The March 2016 VA examiner stated that the Veteran's low back disability would cause problems with lifting and carrying due to pain, but did not state that this would limit or prevent certain types of work.  

At present, a remand for referral for extraschedular consideration is not necessary, because the Veteran's service-connected disabilities do not preclude him from securing substantially gainful employment.


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for service-connected low back disability is denied.

Entitlement to an initial disability evaluation in excess of 10 percent for service-connected left knee degenerative joint disease is denied.

A separate 10 percent disability rating, but no higher, for slight instability of the left knee is granted.

Entitlement to a TDIU is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


